t c memo united_states tax_court james m pollard petitioner v commissioner of internal revenue respondent docket no filed date edward imatani for petitioner sara jo barkley tamara l kotzker robert a varra luke d ortner and courtney l frola for respondent memorandum findings_of_fact and opinion jacobs judge the controversy in this case involves respondent’s disallowance of a charitable_contribution_deduction and carryforwards which petitioner claimed on his federal_income_tax returns for and for granting a conservation_easement to boulder county colorado in the easement placed a variety of limitations on the use of petitioner’s property that according to the language of the easement served to protect the land’s natural beauty and rural character respondent determined that the contribution failed to satisfy the requirements of sec_170 but that assuming arguendo the requirements of sec_170 were satisfied the easement had no value on the date of grant petitioner disagrees with respondent’s determinations respondent issued two notices of deficiency one for and dated date and another for and dated date determining income_tax deficiencies and accuracy-related_penalties in the following amounts year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number 1petitioner asserts the value of the easement is dollar_figure and claimed charitable_contribution deductions of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for after application of the percentage limitation under sec_170 respondent now concedes the easement had value but asserts that the value was not more than dollar_figure big_number big_number big_number big_number in his amendment to answer as an alternative to the sec_6662 penalty for a substantial_valuation_misstatement respondent asserts petitioner is liable for the penalty for a gross_valuation_misstatement pursuant to sec_6662 for all years involved unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar findings_of_fact some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts the supplemental stipulation of facts and the attached exhibits petitioner resided in colorado when he filed his petition on date petitioner purchased a 51-acre parcel of farmland in boulder county colorado from kevin hanley for dollar_figure mr hanley had purchased the property from david and olivia carter on date two houses stood on the property when petitioner acquired it of which one was derelict in petitioner demolished the derelict house with the intention of building a new home on the site however petitioner failed to obtain a demolition permit as required by boulder county land use code land use code art b c upon applying for a building permit to construct a new home petitioner was informed that because his property consisted of less than acres he would have to obtain approval from boulder county to increase the property’s building density petitioner engaged gene allen a land use consultant working in boulder county to assist him in his dealings with the county mr allen investigated several possible solutions to petitioner’s problem ultimately mr allen determined that petitioner had two options the first option was to renew a nonurban planned unit development nupud proposal that the carters had made when they owned of the property the carters did not pursue their nupud 2mr allen had previously served as land use planning director for five different counties and cities in colorado including boulder county he was a widely respected expert in land use in the state however mr allen was not a tax professional 3the carters applied for an nupud that would have subdivided the property into four lots the nupud approval process consists of three steps the first step is to submit a sketch plan the carters submitted their four-lot sketch plan and on continued proposal apparently in part because the acreage of the property was not sufficient to qualify for the nupud program the second option was to apply for approval to split the property into two lots a lot split and to obtain a subdivision exemption pursuant to land use code art subdivision exemptions subsection a of article provides that the board_of county commissioners may grant exemptions from the definition of the terms ‘subdivision’ and ‘subdivided land’ for any division of land or construction of apartments condominiums or multifamily dwellings if the board determines that such a division is not within the purpose of article title of the colorado revised statutes approval of a subdivision exemption is at the discretion of the board and there are no set procedures regarding such approval however mr allen on the basis of his long experience in land use planning believed that not only could petitioner subdivide his property into two parcels but if he so desired continued date the boulder county board_of commissioners conditionally approved the sketch plan a sketch plan approval is valid for one year thus the carters’ approved sketch plan expired on date the approval was granted under the mistaken assumption that the property consisted of acres 4we are mindful that the boulder county land use code art a provides before the board_of county commissioners may approve an nupud the applicant shall agree to grant to boulder county a conservation_easement in gross petitioner could use the subdivision exemption process to subdivide the property into four separate parcels similar to the carter’s nupud sketch plan petitioner decided to pursue the second option in either date or date petitioner filed an application with the land use department for a subdivision exemption to subdivide the property into two lots on date mr allen mailed a letter to the boulder county board_of commissioners summarizing petitioner’s subdivision exemption request the letter described the property its use as agricultural land and petitioner’s subdivision and building plan the letter also explained why petitioner believed his request for a subdivision exemption should be approved at this juncture mr allen did not raise the possibility of encumbering petitioner’s property with a conservation_easement following several meetings with boulder county officials none of whom were tax professionals mr allen modified petitioner’s subdivision exemption request in a letter to the boulder county board_of commissioners dated date in the letter mr allen raised the possibility of encumbering petitioner’s property with a conservation_easement as stated before the pollard family intends to continue the use of the property for farming_purposes accordingly the application of a conservation_easement will be given serious consideration particularly on that area of the farm lying east of the feeder canal obviously they will want to look at any conditions which might accompany the plans for conservation_easement designation these conditions and any possible financial considerations may be discussed while the application is in process i believe that an agreement with reasonable conditions can be reached a public hearing with respect to petitioner’s request was scheduled for date in preparation for the hearing the county’s land use department staff prepared a memorandum regarding petitioner’s subdivision exemption request after discussing the attributes of the property and the carters’ previous but abandoned nupud proposal the report concluded that because of the property’s size it did not qualify for the nupud program the land use department staff recommended that petitioner’s exemption request be denied the memorandum stated the land use staff finds that the application request can meet the general criteria for a subdivision exemption as noted above however there are no specific criteria for lot splits in the land use code therefore the land use staff cannot recommend approval of this exemption request the memorandum further stated that there would be a benefit to the county if the applicant grants a conservation_easement for the property the memorandum concluded that if the boulder county board_of commissioners chose to disregard the staff’s recommendation5 and approve the subdivision exemption request the exemption should be subject_to seven conditions condition required that the applicant owner shall dedicate a conservation_easement to boulder county for the subject property the conservation_easement shall be reviewed and approved by county staff prior to recording the exemption plat documents the date hearing was held before commissioners jana mendez ronald k stewart and paul danish all three commissioners insisted that petitioner grant a conservation_easement in favor of boulder county before they would grant a subdivision exemption mr allen representing petitioner stated that petitioner was willing to grant a conservation_easement on a relatively small portion of the property without any cost to boulder county the commissioners considered this proposal to be insufficient commissioner stewart stated that the exemption request would be worth approving only if the conservation_easement encumbered the entire property he noted that if the boulder county board_of commissioners approved petitioner’s request for a subdivision exemption petitioner would be receiving a benefit that no one else receives thus commissioner stewart believed there needed to be some public benefit for the county’s granting the requested subdivision exemption at the hearing petitioner 5the boulder county board_of commissioners was not bound to accept the land use department’s staff’s recommendations stated that if the grant of a conservation_easement did not restrict his agricultural operations the property was a working hay farm and if his request for exemption was approved he likely would convey a conservation_easement encumbering his entire property to the county inasmuch as he was not interested in developing the property commissioner mendez observed that petitioner would not be granting the conservation_easement gratuitously since he would be receiving an increase in building density beyond that allowed by the land use code mr allen agreed with this observation commissioner stewart observed that petitioner could receive certain tax benefits if a conservation_easement were to be granted voluntarily and not as part of a subdivision exemption request commissioner mendez suggested petitioner explore the financial and tax benefits of granting a conservation_easement to the county petitioner replied to the commissioners’ observations and suggestion with an oblique inquiry as to whether by granting a conservation_easement the boulder county board_of commissioners might be more agreeable to permitting a larger 6the record does not establish whether any county commissioner was a tax professional house to be constructed on the property the commissioners then tabled petitioner’s subdivision exemption request pending their visit to the property a second public hearing regarding petitioner’s exemption request was held on date with commissioners mendez danish and stewart present the commissioners stated that they had visited the property and that they had no objection to the construction of the new dwelling but because there would be an increase in building density greater than that allowed by the land use code the commissioners felt that it was crucial for petitioner to convey a conservation_easement to boulder county commissioner mendez emphasized that a voluntary contribution of a conservation_easement would be the preferable way to proceed because of the potential tax consequences to petitioner mr allen stated that petitioner would be willing to voluntarily contribute to boulder county a conservation_easement encumbering the entire property petitioner’s agreement to granting a conservation_easement to boulder county was the icing on the cake that helped convince the county commissioners to approve petitioner’s request on date the county commissioners adopted resolution approving petitioner’s request for a subdivision exemption the resolution made the subdivision exemption subject_to a modified version of the conditions set forth in the land use department’s staff’s recommendations one of the modifications was to revise condition to state that the county commissioners recognize petitioner’s voluntary offer to dedicate a conservation to boulder county condition stated boulder county recognizes the applicant’s commitment to dedicate a conservation_easement to boulder county for the subject property including the two building lots approved herein as agreed to by the applicant the conservation_easement shall be reviewed and approved by county staff prior to recording the exemption plat documents resolution also stated that any development of the property was subject_to land use code requirements the adoption of resolution did not complete the subdivision exemption process to complete the process resolution as well as the subdivision exemption plat had to be filed with the boulder county clerk testifying at the trial of this case dale case the director of land use boulder county land use department stated that had petitioner not met the land use department’s staff recommendations including the requirement that he grant a conservation_easement in favor of boulder county then following the usual procedure of the county in all likelihood the resolution and the subdivision exemption plat would not have been recorded in furtherance of petitioner’s agreement to grant a conservation_easement to the county on date petitioner and boulder county entered into an agreement to make gift gift agreement pursuant to which petitioner committed to granting two conservation easements to boulder county the gift agreement committed petitioner to grant a conservation_easement on a part of the property before date first conservation_easement and a second conservation_easement on all of petitioner’s property after date but before date second conservation_easement on that same day ie date petitioner conveyed the first conservation_easement to boulder county the easement document explained that petitioner had received boulder county’s approval of a subdivision exemption to split his property into two parcels one of dollar_figure acres parcel and the other of dollar_figure acres parcel both petitioner and boulder county expressed their desire to enter into a conservation_easement to preserve the natural features beauty and rural character of a 88-acre portion of parcel which the gift agreement referred to as parcel 1a by limiting the maximum amount of future development that could occur on parcel 1a to that approved by resolution both the gift agreement and the first conservation_easement were recorded with the boulder county clerk on date and petitioner claimed a charitable_contribution_deduction with respect to the first conservation_easement on hi sec_2001 federal_income_tax return concurrent with the recording of the gift agreement and the first conservation_easement boulder county recorded resolution and the pollard subdivision exemption plat which depicted the split of petitioner’s property into a 78-acre parcel parcel one and a 73-acre parcel parcel pursuant to resolution petitioner was granted permission to construct a single residential family home not to exceed big_number square feet on parcel on date greg oxenfeld of the boulder county land use department wrote a letter to petitioner reminding him that he was required to submit the second conservation_easement for review and recordation as soon as possible after date but before date in accordance with the gift agreement and resolution thereafter petitioner submitted the second conservation_easement to boulder county and it was recorded with the boulder county clerk on date but before recording of the second conservation_easement on date petitioner executed a deed 7respondent did not challenge petitioner’ sec_2001 charitable_contribution_deduction arising from the first conservation_easement of trust with national city mortgage co which resulted in the placing of a mortgage on parcel that deed_of_trust was recorded on date the second conservation_easement superseded and replaced the first conservation_easement encumbering the entire dollar_figure acres of the property ie both parcel and parcel the second conservation_easement restricted the use and development of the property to that allowed pursuant to resolution the second conservation_easement document stated that prior to the recordation of this easement grantor shall obtain the written and notarized agreement of any existing senior mortgagee or lienholder in parcel two to subordinate their interest in parcel two to the county’s rights to retain and enforce this easement for the purposes described herein petitioner did not subordinate the deed_of_trust to the second conservation_easement rather petitioner informed the mortgage company of the existence of the second conservation_easement petitioner engaged franklin roberts an experienced certified general appraiser to prepare an appraisal report with respect to the valuation of the property and the corresponding reduction of property value following petitioner’s grant of the second conservation_easement mr roberts prepared an appraisal report dated date with respect to the valuation of the property as of date approximately one month before the second conservation easement was recorded in the report mr roberts inter alia thoroughly described the location and features of the property attached a copy of the final draft of the second conservation_easement document stated that the method of valuation used was the before and after approach using comparable sales stated that the donation of the conservation_easement was expected to occur in date and opined that the value of the property before the easement grant was dollar_figure and that after the grant of the second conservation_easement the value of the property was dollar_figure thus mr roberts determined the value of the second conservation_easement to be dollar_figure petitioner reported this amount on his income_tax return mr roberts died prior to the date of trial respondent introduced an appraisal report by his expert gregory berry mr berry opined that the value of the unencumbered property was dollar_figure and that after the grant of the second conservation_easement the value of the property was dollar_figure thus mr berry opined that the value of the second conservation_easement was dollar_figure petitioner timely filed his federal_income_tax return attached to his return was a form_8283 noncash charitable_contributions reporting a noncash charitable_contribution of dollar_figure arising from petitioner’s grant of the second conservation_easement because of the limitations of sec_170 petitioner claimed charitable_contribution deductions on his federal_income_tax returns from through as described supra note no representative of boulder county signed the donee portion of the form_8283 attached to petitioner’s federal_income_tax return rather petitioner attached an email addressed to him from a legal assistant at the law firm of grant grant gorian llp in that email the legal assistant stated the previous information we have used if boulder county will not sign the donee portion of form_8283 is as follows the irs states in it’s sic instructions to form_8283 that if it is impossible to obtain the donee’s signature on the appraisal_summary the deduction will not be disallowed if a detailed explanation is attached to form_8283 as to why it is impossible to obtain a signature on page of form_8283 by a responsible_person for the donee on form_8283 where the donee signature is requested the tax payer should write in see statement attached attached is a sample statement in a word format in addition you will need to attach copies of documentation verifying the transfer as well as a copy of the appraisal_summary petitioner did not attach the recommended statement to his federal_income_tax return 8petitioner filed a joint federal_income_tax return for and with his wife jennifer petitioner and jennifer pollard divorced in petitioner claimed single as the filing_status for his and income_tax returns because respondent granted jennifer pollard innocent spouse relief for years and she was not included as a taxpayer on either of the two notices of deficiency issued to petitioner i introduction opinion sec_170 provides that a deduction for a charitable_contribution is allowed only if the contribution is verified under regulations prescribed by the secretary although sec_170 generally does not permit a deduction for a contribution of an interest in property consisting of less than the donor’s entire_interest in that property sec_170 provides an exception for a qualified_conservation_contribution a qualified_conservation_contribution is a contribution of a qualified_real_property_interest to a qualified_organization which is made exclusively for conservation purposes sec_170 for the donation to be deductible the conservation_purpose must be protected in perpetuity sec_170 sec_1_170a-14 income_tax regs respondent challenges petitioner’s deduction on several grounds asserting the second conservation_easement was not a charitable_contribution or gift as required by sec_170 in that it was part of a quid pro quo arrangement by which petitioner granted the conservation_easement in exchange for the granting of his subdivision exemption request by boulder county petitioner failed to acquire a contemporaneous written acknowledgment from the donee organization ie boulder county as required by sec_170 petitioner’s appraisal was not a qualified_appraisal as required by the deficit_reduction_act_of_1984 pub_l_no sec a stat pincite and by sec_1_170a-13 income_tax regs and the value of the easement as determined in petitioner’s appraisal was overstated because we find that the conservation_easement petitioner granted to boulder county was a quid pro quo exchange for boulder county’s granting petitioner’s subdivision exemption request the grant of the easement does not qualify as charitable_contribution or gift pursuant to sec_170 hence we need not address any of the other grounds respondent asserted in disallowing petitioner the claimed charitable_contribution_deduction ii deductibility of the conservation_easement sec_170 defines a charitable_contribution as a contribution or gift to or for_the_use_of various specified entities or other types of entities for certain approved purposes in reviewing the legislative_history of the contribution or gift limitation the supreme court noted that congress intended to differentiate between unrequited payments to qualified recipients and payments made to such recipients in return for goods or services only the former were deemed deductible the house and senate reports on the tax bill for example both define gifts as payments made with no expectation of a financial return commensurate with the amount_of_the_gift 490_us_680 quoting s rept no pincite and h_r rept no at a44 the supreme court stressed that ‘ t he sine qua non of a charitable_contribution is a transfer of money or property without adequate_consideration ’ id pincite quoting 477_us_105 see also sec_1 170a- h income_tax regs the court_of_appeals for the tenth circuit elaborated that ‘a charitable gift or contribution must be a payment made for detached and disinterested motives this formulation is designed to ensure that the payor’s primary purpose is to assist the charity and not to secure some benefit personal to the payor ’ 843_f2d_418 10th cir quoting 822_f2d_844 9th cir aff’g 83_tc_575 aff’d sub nom 490_us_680 the consideration received by the taxpayer need not be financial 9we note that in a case where a taxpayer receives consideration for a contribution the taxpayer may still deduct as a charitable_contribution the amount that exceeds the fair_market_value of the goods or services the grantee organization provides in exchange for the contribution however the burden is on the taxpayer to make this showing sec_1_170a-1 and income_tax regs petitioner has not established that the value of the conservation_easement exceeded the value of the subdivision exemption granted to him medical educational scientific religious or other_benefits can be consideration that vitiates charitable intent 819_f2d_1212 1st cir aff’d 490_us_680 in determining whether a payment is a contribution or a gift the relevant inquiry is whether the transaction in which the payment is involved is structured as a quid pro quo exchange hernandez v commissioner u s pincite in ascertaining whether a given payment was made with the expectation of any quid pro quo courts as well as the commissioner examine the external features of the transaction in question this avoids the need to conduct an imprecise inquiry into the motivations of individual taxpayers id pincite christiansen v commissioner f 2d pincite if it is understood that the taxpayer’s contribution will not pass to the recipient unless the taxpayer receives a specific benefit in return and if the taxpayer cannot receive such benefit unless he makes the required_contribution then the transaction does not qualify for the sec_170 charitable_contribution_deduction graham v commissioner f 2d pincite see christiansen v commissioner f 2d pincite the external features of the transaction herein demonstrate that petitioner’s granting of both the first and second conservation easements to boulder county was part of a quid pro quo exchange for boulder county’s approving his subdivision exemption request it is also clear that boulder county’s approval of his subdivision exemption request was a substantial benefit to petitioner petitioner first raised the idea of placing a conservation_easement on his property following a meeting with boulder county officials regarding his subdivision exemption request when the land use staff issued its report the staff recommended against granting petitioner’s subdivision exemption request but the report stated that the approval of the request could be justified if he granted a conservation_easement to the county at the first hearing before the boulder county board_of commissioners petitioner initially declined to grant a conservation_easement over his entire property but he ultimately agreed to do so when the commissioners insisted on it indeed commissioner stewart stated that petitioner’s subdivision exemption request would be worth approving only if the conservation_easement encumbered the entire property commissioner stewart stated that if the commissioners granted petitioner’s subdivision exemption request petitioner would receive a benefit that had not been granted to other residents of the county at the followup hearing the commissioners reemphasized their view that the granting of a conservation_easement was a critical factor with respect to their granting petitioner’s subdivision exemption request although petitioner’s conservation_easement grant to boulder county was not the sole factor influencing the decision of the commissioners it was the icing on the cake petitioner argues that no quid pro quo arrangement existed he asserts that the approval of his subdivision exemption request was virtually guaranteed and therefore there was no need for any such arrangement petitioner further argues that the property previously had two residences on it and the boulder county board_of commissioners had previously given preliminary approval to a sketch plan for four building lots on the property moreover petitioner points out that the land use code sections governing subdivision exemptions do not require an applicant to grant a conservation_easement finally petitioner notes that all of the documents relating to the granting of the second conservation_easement refer to it as a gift we are not persuaded by petitioner’s arguments petitioner’s subdivision exemption request was far from being virtually guaranteed we are of the opinion that it had little chance of being granted without petitioner’s promise to grant a conservation_easement to boulder county indeed the land use staff recommended that the subdivision exemption request be rejected unless petitioner granted a conservation_easement further the commissioners were unanimous in their insistence that petitioner grant a conservation_easement before they would consider granting his subdivision exemption request and finally when the subdivision exemption was granted resolution contained a requirement that petitioner grant boulder county two conservation easements one in date and the other no later than date although the property previously had two dwellings petitioner presented no evidence as to whether those dwellings were legally constructed or whether there were special circumstances surrounding their construction and we are mindful that as mr allen noted petitioner did not qualify for the nupud program thus closing that avenue as a possibilitydollar_figure nor was petitioner entitled to construct two residences on the property as a matter of right which is the reason he began his efforts to acquire a subdivision exemption from boulder county petitioner appears to have treated the granting of a conservation_easement as a bargaining chip at the first hearing petitioner offered a conservation_easement over part of the property when this proposal was not accepted he agreed in principle to grant an easement to boulder county encumbering the whole property at the second hearing petitioner again offered to grant a conservation 10even if petitioner qualified for an nupud land code art a requires that the recipient of an nupud grant a conservation_easement in favor of boulder county see supra note that would be the epitome of a quid pro quo exchange easement but he asked the board whether they would consider permitting him to construct a larger house we are mindful as petitioner points out that the land use code does not require the grant of a conservation_easement before a subdivision exemption request is granted and we note that commissioner stewart wrote a letter to petitioner on date stating that to the best of his recollection he did not require petitioner to grant a conservation_easement in exchange for the subdivision exemption but the statements of the boulder county board_of commissioners during the course of the two public hearings were such that we are of the opinion the commissioners would not have been inclined to grant petitioner’s subdivision exemption request had he not granted a conservation_easement to the county moreover the fact that resolution and the pollard subdivision exemption plat were not recorded until after petitioner executed the gift agreement in which he granted the second conservation_easement buttress our conclusion that the two transactions were connected in sum petitioner did not convey the second conservation_easement for detached and disinterested motives but rather to secure a personal benefit consequently we sustain respondent’s determination that petitioner’s grant to boulder county of the second conservation easement does not constitute a charitable_contribution see christiansen v commissioner f 2d pincite iii penalties a introduction sec_6662 imposes an accuracy-related_penalty of on an underpayment_of_tax attributable to inter alia negligence or disregard of rules or regulations any substantial_understatement_of_income_tax or any substantial_valuation_misstatement sec_6662 and b and if any part of the underpayment is attributable to a gross_valuation_misstatement the penalty is increased from to sec_6662 only one accuracy-related_penalty may be imposed with respect to any given portion of an underpayment even if that portion is attributable to more than one of the types of misconduct identified in sec_6662 jaroff v commissioner tcmemo_2004_276 sec_1_6662-2 income_tax regs b gross_valuation_misstatement respondent asserts that there is a gross_valuation_misstatement for each of petitioner’s tax years respondent raised this argument in his amendment to answer consequently respondent bears the burden_of_proof see rule a a gross_valuation_misstatement occurs if the value or adjusted_basis of the property claimed on any return is or more of the correct amount of such valuation or adjusted gross basis sec_6662dollar_figure petitioner reported the value of the second conservation_easement to be dollar_figure on his income_tax return this amount exceeds of the value ie dollar_figure now asserted by respondent pursuant to sec_6664 the gross_valuation_misstatement penalty does not apply if a the claimed value of the property was based on a qualified_appraisal made by a qualified_appraiser and b in addition to obtaining such an appraisal the taxpayer made a good-faith investigation of the value of the contributed_property additionally the generally applicable rules concerning reasonable_cause and good_faith discussed infra pp apply see whitehouse hotel ltd p’ship v commissioner t c __ __ slip op pincite date respondent does not challenge that mr roberts was a qualified 11for returns filed after date the applicable_percentage in sec_6662 was changed from to see pension_protection_act of ppa pub_l_no sec a a stat pincite however the change in percentage does not affect this case because the penalty for a gross_valuation_misstatement applies to any portion of an underpayment for the year to which a deduction is carried that is attributable to a gross_valuation_misstatement for the year in which the carryover of the deduction arises sec_1_6662-5 income_tax regs similarly for returns filed after date the applicable_percentage with respect to the substantial_valuation_misstatement penalty of sec_6662 was changed from to see ppa sec a a stat pincite appraiser respondent does however challenge that mr roberts’ appraisal report was not a qualified_appraisal in this regard respondent failed to meet his burden_of_proof respondent asserts that mr roberts’ appraisal report was made more than days before the grant of the second conservation_easement does not describe the property does not contain the expected date of contribution does not contain the terms of the second conservation_easement does not include the appraised fair_market_value of the second conservation_easement on the expected date of contribution and does not provide the method of valuation mr roberts used in that the report does not adequately identify the highest_and_best_use of the property we have reviewed mr roberts’ appraisal and on the basis of our review of the appraisal report as described supra p we find that the appraisal report complies with the requirements of sec_1 c income_tax regs we are especially concerned with respondent’s assertion that the appraisal report is defective because it did not identify the method of valuation mr roberts used respondent’s argues that mr roberts unrealistically assumed that the property could be subdivided into four parcels and if the valuation is based on an unrealistic assumption there is no method of valuation we disagree with respondent’s argument sec_1_170a-13 income_tax regs requires that the appraisal report merely identify the valuation method used and state the basis for the valuation mr roberts’ appraisal did both the appraisal report identified the valuation therein as being the before and after method which is a recognized method of valuation see 85_tc_677 further the report stated the following as the basis for the valuation the property unencumbered had the potential for subdivision to four parcels via a prior approval from boulder county which was exactly what mr allen an expert in land use stated at trial see supra pp and the granting of the easement will negate all potential for using the subject land in any manner of subdivision and limits the structures which can be constructed on the site in essence respondent’s argument goes to the reliability of the valuation determined in the report not whether the report identified a method of valuation or the basis for the valuation we further find that petitioner in addition to obtaining mr roberts’ appraisal made a good-faith investigation of the value of the contributed_property indeed petitioner credibly testified that he consulted with mr allen reviewed the boulder county web site to determine the value of comparable farms and after doing so was of the opinion that mr roberts’ value was conservative in conclusion we hold that petitioner satisfies the sec_6664 reasonable_cause exception for underpayments related to the sec_6662 gross_valuation_misstatement penalty c substantial_understatement_of_income_tax a sec_6662 understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the income_tax return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with respect to the liability of an individual for any penalty to meet his burden of production the commissioner must present sufficient evidence to indicate that it is appropriate to impose the relevant penalty see 116_tc_438 if the commissioner meets his burden the taxpayer then bears the burden of proving the commissioner’s determinations incorrect rule a 290_us_111 in general the accuracy-related_penalty does not apply to any portion of an underpayment_of_tax if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id reliance on professional advice may constitute reasonable_cause and good_faith but it must be established that the reliance was reasonable 89_tc_849 aff’d on another issue 904_f2d_1011 5th cir aff’d 501_us_868 we have previously held that the taxpayer must satisfy a three- prong test to be found to have reasonably relied on professional advice to negate a sec_6662 accuracy-related_penalty the adviser was a competent professional who had sufficient experience to justify the reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir dunlap v commissioner tcmemo_2012_126 respondent has met his burden of production with respect to the sec_6662 substantial_understatement_penalty as demonstrated supra petitioner had substantial understatements of income_tax for his and tax years because the contribution of the second conservation_easement did not meet the requirements of sec_170 ie it was part of a quid pro quo arrangement petitioner does not qualify for the sec_6664 reasonable_cause exception he did not act with reasonable_cause and in good_faith with respect to the second conservation_easement the evidence produced at trial demonstrates that all of the parties involved in the second conservation_easement understood that the easement was contributed for the express purpose of encouraging boulder county to grant petitioner a subdivision exemption indeed it would be unreasonable for us to believe that anyone involved in this transaction ie petitioner his advisers and the county commissioners believed that there was an unrequited contribution none of the individuals that petitioner relied upon in connection with his grant of the second conservation_easement to boulder county were tax professionals mr allen was an expert in land use not taxation petitioner’s attorney cameron grant did not practice in the area of tax and the boulder county officials with whom petitioner consulted eg the county commissioners and barbara andrews the boulder county attorney did not provide him with dispassionate tax_advice rather their goal was to complete the donation of the second conservation_easement to boulder county petitioner’s income_tax returns were prepared by a c p a but the record is devoid of any evidence that the c p a knew that the conveyance of the second conservation_easement to boulder county was part of a quid pro quo arrangement the c p a did not testify and it is a well-established rule that the failure of a litigant to elicit testimony of another person gives rise to a presumption that if produced the testimony of that other person would be unfavorable to the litigant’s case this is especially true if as here the litigant ie petitioner has the burden_of_proof 6_tc_1158 aff’d 162_f2d_513 to conclude we sustain respondent’s determination to impose the sec_6662 accuracy-related_penalty in this case in reaching our holdings herein we have considered all arguments made and to the extent not discussed supra we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent with respect to the deficiencies in income_tax and the sec_6662 substantial_understatement penalties for and and for petitioner with respect to the sec_6662 gross_valuation_misstatement penalties for the aforementioned years
